          Case 1:20-cv-03489-ER Document 25 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

G & G CLOSED CIRCUIT EVENTS, LLC,

                            Plaintiff,

             v.                                                      ORDER

HAROLD A. RICHARDSON, individually and                          20 Civ. 3489 (ER)
d/b/a Tequilaz Restaurant Lounge, and MD
CAFÉ LOUNGE CORP., an unknown business
entity d/b/a Tequilaz Restaurant Lounge,

                            Defendants.



RAMOS, D.J.

       On May 5, 2020, G & G Closed Circuit Events, LLC brought this action against Harold

A. Richardson, individually and d/b/a Tequilaz Restaurant Lounge, and MD Café Lounge Corp.,

an unknown business entity d/b/a Tequilaz Restaurant Lounge. Doc. 1. MD Café Lounge Corp.

was served on June 2, 2020, Doc. 8, and Richardson was served on July 29, 2020, Doc. 9.

Neither Defendant has appeared. On August 27, 2020, the Clerk issued certificates of default as

to Defendants. Docs. 13–14. On September 25, 2020, Plaintiff moved for default judgment and

attached a proposed default judgment. Docs. 16–19. On September 30, 2020, the Court issued

an order directing Defendants to show cause why default judgment should not be entered against

them under Federal Rules of Civil Procedure 55(b). Doc. 21. Defendants were served with the

Court’s September 30 Order on October 2, 2020. Doc. 22. On October 22, 2020, the Court held

an order to show cause hearing at which Plaintiff was present and Defendants failed to appear.

Upon review of Plaintiff’s proposed default judgment order, the Court requires the proposed

liquidated amount, interest, and total proposed award amount.
          Case 1:20-cv-03489-ER Document 25 Filed 10/23/20 Page 2 of 2




       Accordingly, the Court directs Plaintiff to provide the Court with the proposed liquidated

amount, interest, and total proposed award amount.

       It is SO ORDERED.

Dated: October 23, 2020
       New York, New York
                                                         _______________________
                                                           Edgardo Ramos, U.S.D.J.




                                                2
